In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                     No. 07-21-00104-CR


                         WANDA FAYE ROUGEAU, APPELLANT

                                              V.

                           THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 64th District Court
                                    Hale County, Texas
             Trial Court No. B21487-2007, Honorable Danah L. Zirpoli, Presiding

                                      August 24, 2021
                    ORDER OF ABATEMENT AND REMAND
                      Before QUINN, C.J., and PIRTLE and DOSS, JJ.

       Appellant Wanda Faye Rougeau appeals her conviction for aggravated assault.

Her brief was due August 5, 2021. Now pending before this court are appellant’s motion

for an extension of time to file a brief and a motion to withdraw filed by appellant’s counsel.

The motion to withdraw indicates that appellant seeks to dismiss her counsel and

represent herself on appeal. We abate and remand for further proceedings.

       The trial court has the responsibility for appointing counsel to represent indigent

defendants as well as the authority to relieve or replace appointed counsel upon a finding
of good cause. See TEX. CODE CRIM. PROC. ANN. arts. 1.051(d), 26.04(j)(2) (West Supp.

2020); Enriquez v. State, 999 S.W.2d 906, 907 (Tex. App.—Waco 1999, order). When

an appellant seeks to represent herself on appeal, an appellate court has discretion to

permit self-representation if the appellant can do so without interfering with the

administration of the appellate process. See Bibbs v. State, No. 07-10-00300-CR, 2011

Tex. App. LEXIS 9490, at *4 (Tex. App.—Amarillo Dec. 2, 2011, order) (per curiam). Our

exercise of that discretion depends on a case-by-case analysis of the best interest of the

appellant, the State, and the proper administration of justice. Id.

       For these reasons, we abate the appeal and remand the cause to the trial court for

further proceedings. Upon remand, the trial court shall conduct a hearing to determine

the following:

       1.        whether appellant still desires to prosecute the appeal;

       2.        whether good cause exists for removal of appellant’s appointed counsel;

       3.        if counsel is removed, whether appellant remains indigent and is entitled to

                 the appointment of new appellate counsel;

       4.        if appellant desires to represent herself on appeal, whether her decision to

                 do so is competently and intelligently made, including whether she is aware

                 of the dangers and disadvantages of self-representation, see Hubbard v.

                 State, 739 S.W.2d 341, 345 (Tex. Crim. App. 1987); and

       5.        if appellant desires to represent herself on appeal, whether allowing her to

                 do so is in her best interest, in the best interest of the State, and in

                 furtherance of the proper administration of justice.



                                                2
        The trial court shall issue findings of fact and conclusions of law and any necessary

orders addressing the foregoing subjects. If it is determined that 1) appellant is entitled

to appointed counsel, 2) allowing appellant to represent herself on appeal is not in her

best interest or that of the State or the administration of justice, and 3) the attorney/client

relationship between appellant and existing counsel has degraded to the extent that

existing counsel cannot provide appellant reasonably effective assistance, then the trial

court shall appoint new appellate counsel. The name, address, email address, telephone

number, and State Bar number of any newly appointed counsel shall be included in the

aforementioned findings.

        The trial court shall also cause to be developed (1) a clerk’s record containing the

findings, conclusions, and any necessary orders; and (2) a reporter’s record transcribing

any evidence and argument presented at the hearing. The supplemental record shall be

filed with the Clerk of this Court on or before September 23, 2021. Should further time

be needed to perform these tasks, then same must be requested before September 23,

2021.

        It is so ordered.

                                                          Per Curiam

Do not publish.




                                              3